DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-5, 7-12, 15 & 17-19 of U.S. Application No. 16/398726 filed on 01/31/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed01/31/2022. Claims 1-5, 7-8, 15, & 17-19 are presently amended, and Claims 6, 13-14, 16, & 20 are cancelled. Claims 1-5, 7-12, 15 & 17-19 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous claim interpretation under §112(f): the amendments to the claims overcome the previous claim interpretation under§ 112(f). Therefore, the previous claim interpretation under§ 112(f) is/are withdrawn.

In regards to the previous rejection under 35 U.S.C. § 102 and 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new US 2018/0338407A1 (“Matsuzaki”), in view of US 2010/0134011A1 (“Kobayashi”).

Claim Objections
Claim 7 is objected to because of the following informalities:  “wherein the work vehicle includes a steering wheel configured to rotate to a designated steering angle; wherein in response to the steering wheel rotated to the designated steering angle, the first and second illumination devices each rotate to an angle that corresponds to the designated steering angle.” should be changed to -- wherein the work vehicle includes the steering wheel configured to rotate to the designated steering angle; wherein in response to the steering wheel rotated to the designated steering angle, the first and second illumination devices each rotate to the angle that corresponds to the designated steering angle.-- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 7-10, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10933799B1 (“Leonard”), in view of US 2018/0338407A1 (“Matsuzaki”), further in view of US 2010/0134011A1 (“Kobayashi”).
As per claim 1 Leonard discloses
A work machine comprising (see at least Leonard, col. 2 lines 45-47: the tractor has a main body 30...);
a header having a right outermost arm opposite a left outermost arm (see at least Leonard, Fig. 1 & col. 2 lines 55-56: The boom 42 includes boom arms 42A and hydraulic pistons 42B for moving the boom arms and implement 44.);
(see at least Leonard, Fig. 2 & col. 3 lines 33-35: As shown in Fig. 2, the auxiliary light system 22 includes left and right light assemblies generally indicated by 60L, 60R & col. 5 lines 32-35 : For example , the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86),
the first illumination device projects a spot beam of light in a corresponding direction of travel of the work machine to illuminate a right edge travel path of the right outermost arm (see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.); and
a second illumination device includes a light that is rotatably mounted on the left outermost arm (see at least Leonard, Fig. 2 & col. 3 lines 33-35: As shown in Fig. 2, the auxiliary light system 22 includes left and right light assemblies generally indicated by 60L, 60R & col. 5 lines 32-35 : For example , the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86), 
the second illumination device projects a second spot beam of light in a corresponding direction travel of the work machine to illuminate a left edge travel path of the left outermost arm (see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.).
However Leonard does not explicitly disclose

wherein in response to the steering wheel rotated to the designated steering angle, the first illumination device and second illumination device each rotate a an angle that corresponds to the designated steering angle.
Matsuzaki teaches
wherein the work vehicle includes an auto-steering system operably connected to an electronic control unit, the auto-steering system configured to control and rotate a steering wheel of the work vehicle to a designated steering angle (see at least Matsuzaki, para. [0035]: As illustrated in FIGS. 1 and 6, the tractor 1 includes a steering device 11. As illustrated in FIG. 1, the steering device 11 includes a handle (steering wheel) 11a, a rotation shaft (steering shaft) 11b, and an auxiliary mechanism (power steering mechanism) lie. The rotation shaft 11b rotates as the handle 11a is rotated. The auxiliary mechanism 11c assists the handle 11a being steered. The auxiliary mechanism lie includes a hydraulic pump 33, a control valve 34, and a steering cylinder 35.& para. [0040]: The auto-steering control refers to a control of setting a switching position and a degree of opening of the control valve 34 so that at least a position of the tractor 1 (position detected by the position detector 39) and the travel route R match each other, i.e., the vehicle body 3 follows the travel route R. In other words, the auto-steering control sets a moving direction and a moving amount of the steering cylinder 35 (steering direction and steering angle of the front wheels 7F) so that a position of the tractor 1 and the travel route R match each other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the work vehicle includes an auto-steering system operably connected to an electronic control unit, the auto-steering system configured to control and rotate a steering wheel of the work vehicle to a designated steering angle of Matsuzaki in order to control a steering of the work machine to change a steering angle based on a travel route (see at least Matsuzaki, para. [0007]).
Kobayashi teaches
wherein in response to the steering wheel rotated to the designated steering angle, the first illumination device and second illumination device each rotate to an angle that corresponds to the designated steering angle (see at least Kobayashi, para. [0028]: The light distribution ECU 1 is provided with a swivel angle calculator 11 and a swivel controller 12. The swivel angle calculator 11 calculates a swivel angle suitable for the own vehicle based on the vehicle speed detected by the vehicle speed sensor 3 and the steering angle detected by the steering angle sensor 4. The swivel controller 12 controls the swivel units LSV and RSV so that the left and right headlamps LHL and RHL have the calculated swivel angles based on the calculated swivel angles. The light distribution ECU 1 controls the optical axes of two headlamps LHL and RHL based on the detected steering angle or the detected vehicle speed. & para. [0037]: When the own vehicle travels, the swivel angle calculator 11 of the light distribution ECU 1 calculates the suitable swivel angel based on the steering angle obtained by the steering angle sensor 4 or the vehicle speed obtained by the vehicle speed sensor 3 of the own vehicle, and the swivel controller 12 controls the swiveling operation of the swivel units LSV and RSV of the left and right headlamps LHL and RHL based on the calculated swivel angles (S10).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of wherein in response to the steering wheel rotated to the designated steering angle, the first illumination device and second illumination device each rotate to an angle that corresponds to the designated steering angle of Kobayashi so as to improve safety in driving an automobile (see at least Kobayashi, para. [0003]).

As per claim 3 Leonard discloses
wherein the right outermost arm includes a right mounting location for receipt of the first illumination device, the left outermost arm includes a left mounting location for receipt of the second illumination device (see at least Leonard, col. 5 lines 32-35 : For example , the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86).

As per claim 4 Leonard discloses
wherein the right mounting location includes a right knee for receipt of the first illumination device, the left outermost arm includes a left knee for receipt of the second illumination device (see at least Leonard, col. 5 lines 32-35: For example, the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86).

As per claim 7 Leonard discloses
(see at least Leonard, col. 2 lines 45-47: the tractor has a main body 30...).
However Leonard does not explicitly disclose
wherein the vehicle includes a steering wheel configured to rotate to a designated steering angle; 
wherein in response to the steering wheel rotated to the designated steering angle, the first and second illumination devices each rotate to an angle that corresponds to the designated steering angle.
Kobayashi teaches
wherein the vehicle includes a steering wheel configured to rotate to a designated steering angle (see at least Kobayashi, para. [0028]: The light distribution ECU 1 is provided with a swivel angle calculator 11 and a swivel controller 12. The swivel angle calculator 11 calculates a swivel angle suitable for the own vehicle based on the vehicle speed detected by the vehicle speed sensor 3 and the steering angle detected by the steering angle sensor 4.;
wherein in response to the steering wheel rotated to the designated steering angle, the first and second illumination devices each rotate to an angle that corresponds to the designated steering angle (see at least Kobayashi, para. [0028]: The light distribution ECU 1 is provided with a swivel angle calculator 11 and a swivel controller 12. The swivel angle calculator 11 calculates a swivel angle suitable for the own vehicle based on the vehicle speed detected by the vehicle speed sensor 3 and the steering angle detected by the steering angle sensor 4. The swivel controller 12 controls the swivel units LSV and RSV so that the left and right headlamps LHL and RHL have the calculated swivel angles based on the calculated swivel angles. The light distribution ECU 1 controls the optical axes of two headlamps LHL and RHL based on the detected steering angle or the detected vehicle speed. & para. [0037]: When the own vehicle travels, the swivel angle calculator 11 of the light distribution ECU 1 calculates the suitable swivel angel based on the steering angle obtained by the steering angle sensor 4 or the vehicle speed obtained by the vehicle speed sensor 3 of the own vehicle, and the swivel controller 12 controls the swiveling operation of the swivel units LSV and RSV of the left and right headlamps LHL and RHL based on the calculated swivel angles (S10).); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of wherein the vehicle includes a steering wheel configured to rotate to a designated steering angle, wherein in response to the steering wheel rotated to the designated steering angle, the first and second illumination devices each rotate to an angle that corresponds to the designated steering angle of Kobayashi so as to improve safety in driving an automobile (see at least Kobayashi, para. [0003]).

As per claim 8 Leonard discloses
A method comprising;
providing a work machine having a harvesting head (see at least Leonard, col. 2 lines 45-47: the tractor has a main body 30... col. 2 lines 55-56: The boom 42 includes boom arms 42A and hydraulic pistons 42B for moving the boom arms and implement 44.),
the harvesting head having a right outermost arm opposite a left outermost arm (see at least Leonard, col. 2 lines 55-56: The boom 42 includes boom arms 42A and hydraulic pistons 42B for moving the boom arms and implement 44.), 
(see at least Leonard, Fig. 2 & col. 3 lines 33-35: As shown in Fig. 2, the auxiliary light system 22 includes left and right light assemblies generally indicated by 60L, 60R & col. 5 lines 32-35 : For example , the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86);
projecting a first spot beam of light from the first illumination device to illuminate a right edge travel path of the right outermost arm (see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.); and
projecting a second spot beam of light from the second illumination device to illuminate a left edge travel path of the left outermost arm (see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.).
However Leonard does not explicitly disclose
rotating a steering wheel of the work vehicle to a designated steering angle, wherein the rotating is controlled by either an operator or by an auto-steering system operably connected to an electronic control unit; and

Matsuzaki teaches
wherein the work vehicle includes an auto-steering system operably connected to an electronic control unit, the auto-steering system configured to control and rotate a steering wheel of the work vehicle to a designated steering angle (see at least Matsuzaki , para. [0035]: As illustrated in FIGS. 1 and 6, the tractor 1 includes a steering device 11. As illustrated in FIG. 1, the steering device 11 includes a handle (steering wheel) 11a, a rotation shaft (steering shaft) 11b, and an auxiliary mechanism (power steering mechanism) lie. The rotation shaft 11b rotates as the handle 11a is rotated. The auxiliary mechanism 11c assists the handle 11a being steered. The auxiliary mechanism lie includes a hydraulic pump 33, a control valve 34, and a steering cylinder 35.& para. [0040]: The auto-steering control refers to a control of setting a switching position and a degree of opening of the control valve 34 so that at least a position of the tractor 1 (position detected by the position detector 39) and the travel route R match each other, i.e., the vehicle body 3 follows the travel route R. In other words, the auto-steering control sets a moving direction and a moving amount of the steering cylinder 35 (steering direction and steering angle of the front wheels 7F) so that a position of the tractor 1 and the travel route R match each other.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the work vehicle includes an auto-steering system operably connected to an electronic control unit, the auto-steering system configured to control and rotate a steering wheel of the work vehicle to a 
Kobayashi teaches
wherein in response to the steering wheel rotated to the designated steering angle, the first illumination device and second illumination device each rotate to an angle that corresponds to the designated steering angle (see at least Kobayashi, para. [0028]: The light distribution ECU 1 is provided with a swivel angle calculator 11 and a swivel controller 12. The swivel angle calculator 11 calculates a swivel angle suitable for the own vehicle based on the vehicle speed detected by the vehicle speed sensor 3 and the steering angle detected by the steering angle sensor 4. The swivel controller 12 controls the swivel units LSV and RSV so that the left and right headlamps LHL and RHL have the calculated swivel angles based on the calculated swivel angles. The light distribution ECU 1 controls the optical axes of two headlamps LHL and RHL based on the detected steering angle or the detected vehicle speed. & para. [0037]: When the own vehicle travels, the swivel angle calculator 11 of the light distribution ECU 1 calculates the suitable swivel angel based on the steering angle obtained by the steering angle sensor 4 or the vehicle speed obtained by the vehicle speed sensor 3 of the own vehicle, and the swivel controller 12 controls the swiveling operation of the swivel units LSV and RSV of the left and right headlamps LHL and RHL based on the calculated swivel angles (S10).); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of wherein in response to the steering wheel rotated to the designated steering angle, the first illumination device and second illumination device each rotate to an angle that corresponds to the designated 

As per claim 9 Leonard discloses
positioning the first illumination device on a right mounting location of the right outermost arm (see at least Leonard, col. 5 lines 32-35: For example, the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86);
positioning the second illumination device on a left mounting location of the left outermost arm (see at least Leonard, col. 5 lines 32-35: For example, the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86).

As per claim 10 Leonard discloses
wherein the right mounting location includes a right knee configured to receive the first illumination device, and the left outermost arm includes a left knee configured to receive the second illumination device (see at least Leonard, col. 5 lines 32-35: For example, the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86).

As per claim 15 Leonard discloses
A kit for assembly with a work machine, the kit comprising:
(see at least Leonard, Fig. 2 & col. 3 lines 33-35: As shown in Fig. 2, the auxiliary light system 22 includes left and right light assemblies generally indicated by 60L, 60R), 
the first illumination device projects a spot beam of light to illuminate a right edge travel path of the right outermost arm (see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.); and
a second illumination device includes a light for rotatable attachment to a left outermost arm of the work machine (see at least Leonard, Fig. 2 & col. 3 lines 33-35: As shown in Fig. 2, the auxiliary light system 22 includes left and right light assemblies generally indicated by 60L, 60R), 
the second illumination device projects a second spot beam of light to illuminate a left edge travel path of the left outermost arm (see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.).
However Leonard does not explicitly disclose
the work machine includes an auto-steering system operably connected to an electronic control unit, the auto-steering system configured to control and rotate a steering wheel of the work vehicle to a designated steering angle; and

Matsuzaki teaches
wherein the work vehicle includes an auto-steering system operably connected to an electronic control unit, the auto-steering system configured to control and rotate a steering wheel of the work vehicle to a designated steering angle (see at least Matsuzaki , para. [0035]: As illustrated in FIGS. 1 and 6, the tractor 1 includes a steering device 11. As illustrated in FIG. 1, the steering device 11 includes a handle (steering wheel) 11a, a rotation shaft (steering shaft) 11b, and an auxiliary mechanism (power steering mechanism) lie. The rotation shaft 11b rotates as the handle 11a is rotated. The auxiliary mechanism 11c assists the handle 11a being steered. The auxiliary mechanism lie includes a hydraulic pump 33, a control valve 34, and a steering cylinder 35.& para. [0040]: The auto-steering control refers to a control of setting a switching position and a degree of opening of the control valve 34 so that at least a position of the tractor 1 (position detected by the position detector 39) and the travel route R match each other, i.e., the vehicle body 3 follows the travel route R. In other words, the auto-steering control sets a moving direction and a moving amount of the steering cylinder 35 (steering direction and steering angle of the front wheels 7F) so that a position of the tractor 1 and the travel route R match each other.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the work vehicle includes an auto-steering system operably connected to an electronic control unit, the auto-steering system configured to control and rotate a steering wheel of the work vehicle to a 
Kobayashi teaches
wherein in response to the steering wheel rotated to the designated steering angle, the first illumination device and second illumination device each rotate to an angle that corresponds to the designated steering angle (see at least Kobayashi, para. [0028]: The light distribution ECU 1 is provided with a swivel angle calculator 11 and a swivel controller 12. The swivel angle calculator 11 calculates a swivel angle suitable for the own vehicle based on the vehicle speed detected by the vehicle speed sensor 3 and the steering angle detected by the steering angle sensor 4. The swivel controller 12 controls the swivel units LSV and RSV so that the left and right headlamps LHL and RHL have the calculated swivel angles based on the calculated swivel angles. The light distribution ECU 1 controls the optical axes of two headlamps LHL and RHL based on the detected steering angle or the detected vehicle speed. & para. [0037]: When the own vehicle travels, the swivel angle calculator 11 of the light distribution ECU 1 calculates the suitable swivel angel based on the steering angle obtained by the steering angle sensor 4 or the vehicle speed obtained by the vehicle speed sensor 3 of the own vehicle, and the swivel controller 12 controls the swiveling operation of the swivel units LSV and RSV of the left and right headlamps LHL and RHL based on the calculated swivel angles (S10).); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of wherein in response to the steering wheel rotated to the designated steering angle, the first illumination device and second illumination device each rotate to an angle that corresponds to the designated 

As per claim 17 Leonard discloses
wherein the first illumination device includes a first direction indicator light, and the second illumination device includes a second direction indicator light (see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.).

Claims 2, 12, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard, in view of Matsuzaki, in view of Kobayashi, further in view of US 2021/0156536A1 (“Adams”).
As per claim 2 Leonard does not explicitly disclose
wherein the first and the second illumination devices each project one or more of a blue, red, or green colored light.
Adams teaches
wherein the first and the second illumination devices each project one or more of a blue, red, or green colored light (see at least Adams, para. [0069]: In yet other embodiments, the third trigger wire may be used by the user to manually activate alternate lighting features. As per one example , the third trigger wire may invoke a color tuning mode, whereby intensities of multiple channels (e.g., a red, green and blue channel) of LEDs may be modified (e.g., 0-100% for each channel) such that each activated channel of lighting may be blended to generate a particular color of light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the first and the second illumination devices each project one or more of a blue, red, or green colored light of Adams in order to adapt certain characteristics of the light produced based upon one or more static and/or dynamic attributes of the vehicle (see at least Adams, para. [0005]).

As per claim 12 Leonard does not explicitly disclose
wherein the first and the second illumination devices emit one or more of a blue, red, or green colored light.
Adams teaches
wherein the first and the second illumination devices emit one or more of a blue, red, or green colored light (see at least Adams, para. [0069]: In yet other embodiments, the third trigger wire may be used by the user to manually activate alternate lighting features. As per one example, the third trigger wire may invoke a color tuning mode, whereby intensities of multiple channels (e.g., a red, green and blue channel) of LEDs may be modified (e.g., 0-100% for each channel) such that each activated channel of lighting may be blended to generate a particular color of light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the first and the second illumination devices emit one or more of a blue, red, or green colored light of  (see at least Adams, para. [0005]).

As per claim 19 Leonard does not explicitly disclose
wherein the first and the second illumination devices project one or more of a blue, red, or green colored light.
Adams teaches
wherein the first and the second illumination devices project one or more of a blue, red, or green colored light (see at least Adams, para. [0069]: In yet other embodiments, the third trigger wire may be used by the user to manually activate alternate lighting features. As per one example, the third trigger wire may invoke a color tuning mode, whereby intensities of multiple channels (e.g., a red, green and blue channel) of LEDs may be modified (e.g., 0-100% for each channel) such that each activated channel of lighting may be blended to generate a particular color of light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the first and the second illumination devices project one or more of a blue, red, or green colored light of Adams in order to adapt certain characteristics of the light produced based upon one or more static and/or dynamic attributes of the vehicle (see at least Adams, para. [0005]).

Claims 5, 11, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard, in view of Matsuzaki, in view of Kobayashi, further in view of US 4502270A (“Shupert”)
As per claim 5 Leonard does not explicitly disclose
wherein the first illumination device illuminates a right crop divider mounted on the right outermost arm, and the second illumination device illuminates a left crop divider mounted on the left outermost arm.
Shupert teaches
wherein the first illumination device illuminates a right crop divider mounted on the right outermost arm, and the second illumination device illuminates a left crop divider mounted on the left outermost arm (see at least Shupert, Fig. 1 & col. 2 lines 17-20: Referring to FIG. 1, a mobile agricultural harvester in the form of a combine 11 includes a four row corn header 12 having crop dividers 13, 14 at its laterally opposite ends. & col. 2 lines 34-40: The point portions 23, 24 are covered by metal sheathing 36, 37 in which windows 46, 47, 48, 49 are formed and covered by a material which permits the passage of light such as a translucent plastic. Light emitting illumination devices in the form of electric lights 51, 52 are placed beneath the sheathing 36, 37 so as to transmit light through the windows 46, 47, 48, 49.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the first illumination device illuminates a right crop divider mounted on the right outermost arm, and the second illumination device illuminates a left crop divider mounted on the left outermost arm of Shupert in order to make the point portions more visible to the operator during periods of reduced natural light or when harvesting in dense crop conditions (see at least Shupert, col. 1 lines 60-64).

As per claim 11 Leonard does not explicitly disclose
.
Shupert teaches
illuminating a right crop divider mounted on the right outermost arm with the first illumination device; and illuminating a left crop divider mounted on the left outermost arm with the second illumination device (see at least Shupert, Fig. 1 & col. 2 lines 17-20: Referring to FIG. 1, a mobile agricultural harvester in the form of a combine 11 includes a four row corn header 12 having crop dividers 13, 14 at its laterally opposite ends. & col. 2 lines 34-40: The point portions 23, 24 are covered by metal sheathing 36, 37 in which windows 46, 47, 48, 49 are formed and covered by a material which permits the passage of light such as a translucent plastic. Light emitting illumination devices in the form of electric lights 51, 52 are placed beneath the sheathing 36, 37 so as to transmit light through the windows 46, 47, 48, 49.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of illuminating a right crop divider mounted on the right outermost arm with the first illumination device; and illuminating a left crop divider mounted on the left outermost arm with the second illumination device of Shupert in order to make the point portions more visible to the operator during periods of reduced natural light or when harvesting in dense crop conditions (see at least Shupert, col. 1 lines 60-64).

As per claim 18 Leonard does not explicitly disclose

Shupert teaches
wherein the first illumination device illuminates a right crop divider mounted on the right outermost arm, and the second illumination device illuminates a left crop divider mounted on the left outermost arm (see at least Shupert, Fig. 1 & col. 2 lines 17-20: Referring to FIG. 1, a mobile agricultural harvester in the form of a combine 11 includes a four row corn header 12 having crop dividers 13, 14 at its laterally opposite ends. & col. 2 lines 34-40: The point portions 23, 24 are covered by metal sheathing 36, 37 in which windows 46, 47, 48, 49 are formed and covered by a material which permits the passage of light such as a translucent plastic. Light emitting illumination devices in the form of electric lights 51, 52 are placed beneath the sheathing 36, 37 so as to transmit light through the windows 46, 47, 48, 49.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the first illumination device illuminates a right crop divider mounted on the right outermost arm, and the second illumination device illuminates a left crop divider mounted on the left outermost arm of Shupert in order to make the point portions more visible to the operator during periods of reduced natural light or when harvesting in dense crop conditions (see at least Shupert, col. 1 lines 60-64).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668